NO. 07-07-0470-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

JANUARY 17, 2008
                                       ______________________________

SHANA LAYNE MILLER, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

NO. 51,764-E; HONORABLE ABE LOPEZ, JUDGE
_______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.
ON MOTION TO DISMISS
          Pending before this Court is appellant’s motion to dismiss her appeal.  Appellant and her
attorney both have signed the motion.  Tex. R. App. P. 42.2(a).  No decision of this Court having
been delivered to date, we grant the motion.  Accordingly, the appeal is dismissed.  No motion
for rehearing will be entertained and our mandate will issue forthwith.
                                                                                  James T. Campbell
                                                                                          Justice

Do not publish.
 

 failed to adequately prepare appellant for the punishment phase; or (3)
trial counsel allowed jurors to be seated who were biased against appellant based upon
prior acquaintance.  Decisions to introduce evidence fall within the zone of trial strategy,
and testimony from trial counsel during the hearing on the motion for new trial indicates
he made the decision not to introduce certain photographic evidence and testimony from
appellant's wife based on trial strategy.  Thus, we cannot say trial counsel's performance
fell below an objective standard of reasonableness.  With respect to the erroneous advice
about appeal bond eligibility, the trial court was free to reject the agreed punishment
recommendation if indeed appellant had accepted it, so there is no reasonable probability
of a different outcome.  No reversible error is presented based on the claim of ineffective
assistance of counsel.  Appellant's point of error is overruled.
	We have also made an independent examination of the entire record to determine
whether there are any arguable grounds which might support the appeal.  See Penson v.
Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 ( 1988); Stafford v. State, 813 S.W.2d
503, 511 (Tex.Cr.App. 1991).  We have found no such grounds and agree with counsel
that the appeal is without merit and is, therefore, frivolous.  Currie v. State, 516 S.W.2d
684 (Tex. Cr.App. 1974); Lacy v. State, 477 S.W.2d 577, 578 (Tex.Cr.App. 1972).
	Accordingly, counsel's motion to withdraw is hereby granted and the judgment of
the trial court is affirmed. 
						Don H. Reavis
						    Justice

Do not publish.










1. Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).